Case 4:19-cv-00577-ALM-KPJ Document 46 Filed 04/09/20 Page 1 of 1 Pagel 85442}

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 4:19-cv-00577-ALM

PROOF OF SERVICE
{This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) Dav ld E . G oH | iCh
was received by me on (date} 2\ | 4120 .

(1 I personally served the summons on the individual at (place)

 

on (date) 3 OF

WA a place of pusiviess
I lefi the summons at the individual’s e with (name) Moulca.

Doe ‘“ 1 CO -wioriter , a person of suitable age and discretion who Rees paste.
on (datey = 2? 2] 262.0 , and mailed a copy fo the individual’s last known address; or oy 2] 24 (2020

 

 

Ol I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

on (date) or

 

OC) I returned the summons unexecuted because ,or

CO) Other (specifi):

My fees are $ for travel and $ for services, for a total of $ 0.00

Pa

I declare under penalty of perjury that this information is true. f

Date: 2 12412020 \ N\)

Serper's signature

Erika Tejed a.

Prinied name and title

 

 

Heb dle 247% RA Whiestme Ny 11357

Server's address .

Additional information regarding attempted service, etc:

 
